DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over OGURA RYOTA, JP 2014-102429, in view of Shimura et al., U.S.P.G. Pub. No. 2018/0253043.
Regarding independent claim 1, Ryota teaches a heating device comprising:
a rotator (fig 1 ref 201);
a heater (203) including:
a base (fig 12 ref 304); and
a plurality of heat generators (301, 302, 303) being arranged on the base and including neighboring heat generators,
the heater having a gap area between the neighboring heat generators (fig 12);
a heater holder (either one of 204, 206); and
a first high thermal conductor (1201) facing the gap area and having a higher thermal conductivity (that of graphite) than the base (that of a ceramic insulator).

Ryota provides the first high thermal conductor to suppress temperature rise at the ends when printing on smaller sized sheets (“As means for suppressing the temperature rise of the non-sheet passing portion, a method of providing a heat conduction anisotropic layer typified by graphite on a ceramic heater has been proposed.”)
Ryota fails to teach a plurality of heat generators on the base in an arrangement direction and including neighboring heat generators in the arrangement direction, the arrangement direction being a longitudinal direction of the heater, the heater having a gap area between the neighboring heat generators in the arrangement direction.
Shimura et al. teach a fixer with multiple heating blocks arranged along the longitudinal direction (fig 6B).  Shimura et al. provide such to suppress temperature rise at the ends when printing on smaller sized sheets (¶ 3).  Specifically, Shimura et al. teach a plurality of heat generators (the heat generators in heating blocks HB3 and HB5) on the base in an arrangement direction (fig 6B) and including neighboring heat generators in the arrangement direction (the heat generators in heating blocks HB2 and HB4; and those in HB4 and HB6, respectively), the arrangement direction being a longitudinal direction of the heater, the heater having a gap area between the neighboring heat generators in the arrangement direction (the gap whose distance is equal to the lengths of heating blocks HB3 and HB5 in the longitudinal direction).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to combine the teachings of Ryota and Shimura et al. to better suppress temperature rise at the ends when printing on smaller sized sheets.  Such is a mere application of a known technique to a known device ready for improvement to yield predictable results.  MPEP 2143 (I)(D).  Here, Ryota attempts to suppress temperature rise at the edges using an anisotropic member, despite providing uniform heating in a longitudinal direction.  Shimura teaches suppressing temperature non-uniformity by providing separate heating blocks.  Here, the combination of the two techniques is entirely predictable.  Ryota suppresses excess temperature rise despite uniform heating in the longitudinal direction.  The anisotropic member provides the same suppression in the same way even when the temperature is non-uniform to begin with.
Ryota further teaches:
Regarding claim 2, wherein the first high thermal conductor faces at least a part of each of the neighboring heat generators (fig 12), noting that as combined, the conductor of Ryota still extends from one side in the longitudinal direction to the other to suppress temperature rise.
Regarding claim 4, a second high thermal conductor (1200) disposed between the heater holder and the first high thermal conduction member (fig 12), wherein the second high thermal conductor faces the gap area (fig 12) and has a higher thermal conductivity (that of graphite) than the base (that of a ceramic insulator), and
wherein the second high thermal conductor has a higher thermal conductivity in an arrangement direction (fig 12) of the plurality of heat generators than a thermal conductivity in a thickness direction of the second high thermal conduction member (“In this example, a sheet made of graphite is used as the heat conduction anisotropic member 207. Graphite has a structure in which hexagonal plate crystals made of carbon are bonded in layers, and the layers are bonded by van der Waals forces. Since graphite has such a structure, the thermal conductivity in the direction parallel to the layer surface (sheet surface) is very high, but the thermal conductivity in the direction perpendicular to the layer surface (sheet surface) is Less than the thermal conductivity in the direction parallel to the plane of the layer.”).
Regarding claim 5, wherein the second high thermal conduction member is a graphite sheet (“graphite layer 1201”).
Regarding claim 6, and for claim 6 only, the heater holder of claim 1 shall be construed to mean 206, and further a thermal insulation layer (204) between the heater holder and the first high thermal conductor (fig 2), wherein at least a part of the thermal insulation layer faces the plurality of heat generators in a direction along a surface of the base and a direction intersecting an arrangement direction of the plurality of heat generators (fig 12).
Regarding claim 7, wherein the first high thermal conductor faces an entire area of the plurality of heat generators in an arrangement direction of the plurality of heat generators (figs 6, 12).
Regarding claim 11, wherein the heater holder has an arrangement direction regulator configured to restrict a movement of the first high thermal conductor in the arrangement direction of the plurality of heat generators (fig 1, to keep the heating device from falling to the bottom of the image forming apparatus).
Regarding claim 13, a fixing device (fig 2) comprising the heating device according to claim 1 (supra).
Regarding claim 14, an image forming apparatus (fig 1) comprising the fixing device according to claim (supra).
Shimura et al. further teach:
Regarding claim 12, wherein the plurality of heat generators is a plurality of resistive heat generators having a positive temperature coefficient (PTC) characteristic (¶ 44).
The combination of Ryota and Shimura et al. teach:
Regarding claim 3, a plurality of first high thermal conductors (1200, 1201) including the first high thermal conductor (1201), wherein the heater includes a plurality of gap areas disposed at intervals in the arrangement direction (the gaps as defined above in claim 1), and
wherein the plurality of first high thermal conductors are disposed at intervals in the arrangement direction and face the plurality of gap areas, respectively (they are disposed along the entire longitudinal direction, therefore they are also disposed at any random assortment of intervals in the arrangement direction).

Regarding independent claim 1, for claim 8 only, and claim 8, a heating device comprising:
a rotator (fig 2 ref 201);
a heater (203) including:
a base (fig 12 ref 304); and
a plurality of heat generators (301, 302, 303) being arranged on the base and including neighboring heat generators,
the heater having a gap area between the neighboring heat generators (fig 12);
a heater holder (204); and
a first high thermal conductor (206) facing the gap area (fig 2) and having a higher thermal conductivity (that of metal) than the base (that of a ceramic insulator);
wherein the first high thermal conductor is made of metal (“and 206 is a metal stay provided in parallel with the heater holder”).
Ryota fails to teach a plurality of heat generators on the base in an arrangement direction and including neighboring heat generators in the arrangement direction, the arrangement direction being a longitudinal direction of the heater, the heater having a gap area between the neighboring heat generators in the arrangement direction.
Shimura et al. teach a fixer with multiple heating blocks arranged along the longitudinal direction (fig 6B).  Shimura et al. provide such to suppress temperature rise at the ends when printing on smaller sized sheets (¶ 3).  Specifically, Shimura et al. teach a plurality of heat generators (the heat generators in heating blocks HB3 and HB5) on the base in an arrangement direction (fig 6B) and including neighboring heat generators in the arrangement direction (the heat generators in heating blocks HB2 and HB4; and those in HB4 and HB6, respectively), the arrangement direction being a longitudinal direction of the heater, the heater having a gap area between the neighboring heat generators in the arrangement direction (the gap whose distance is equal to the lengths of heating blocks HB3 and HB5 in the longitudinal direction).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to combine the teachings of Ryota and Shimura et al. to better suppress temperature rise at the ends when printing on smaller sized sheets.  One having ordinary skill in the art at the time of effective filing would have done so to prevent excess temperature rise in the longitudinal direction.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over OGURA RYOTA, JP 2014-102429, in view of Shimura et al., U.S.P.G. Pub. No. 2018/0253043, and further in view of Ishida, U.S.P.G. Pub. No. 2015/0093162.
Ogura Ryota is silent with respect to the material used for the first high thermal conductor (206), Ryota merely calling it a metal.
Ishida teach that metal used as a first high thermal conductor (206) reflects radiant heat toward the nip (¶ 42).  Ishida teaches that reflecting such radiation toward the nip increases efficiency (¶ 43).  Ishida further teaches aluminum as a material having high infrared and far-infrared reflectance (¶ 44).  Both aluminum and metals predictably reflect radiant heat.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide an aluminum first high thermal conductor that reflects radiation back toward the nip.  One having ordinary skill in the art at the time of effective filing would have done so in order to increase efficiency.  The use of aluminum rather than any metal is a simple substitution of one known element for another to obtain predictable results.  MPEP 2143 (I)(B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OGURA RYOTA, JP 2014-102429, in view of Shimura et al., U.S.P.G. Pub. No. 2018/0253043, and further in view of Kim et al., U.S.P.G. Pub. No. 2014/0072353.
Regarding claim 10, Ogura Ryota teaches a ceramic base material (“ceramic insulating substrate”).
Kim et al. teach that stainless steel with an insulating layer is a known substitute for ceramics base materials in heating units (¶ 67).  Both predictably support heaters.
It would have been obvious to simply substitute one known element for another to obtain predictable results.  MPEP 2143 (I)(B).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852